Citation Nr: 0315145	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  99-13 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code. 

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from July 1948 to July 1968; he died in December 
1998.  The appellant has been represented throughout her 
appeal by The American Legion.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1999, by 
the Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death, eligibility for DEA under 38 
U.S.C. Chapter 35, and entitlement to accrued benefits.  A 
notice of disagreement with those determinations was received 
in May 1999.  A statement of the case (SOC) was issued in 
July 1999.  The appellant's substantive appeal was received 
in August 1999.  

In her substantive appeal (on VA Form 9), received in August 
1999, the appellant requested a hearing before a Member of 
the Board (now referred to as Veterans Law Judge) at the RO.  
In December 1999, the RO sent a scheduling notice of the date 
and time of the hearing to both the appellant and her 
representative.  A notation on the file copy of that letter 
indicates the appellant failed to report for the hearing.  
Subsequently, in a statement in support of claim (VA Form 21-
4138) received in March 2000, the appellant requested that a 
hearing be held at the Board without her being present.  
Pursuant to her request, the representative made a Written 
Brief Presentation to the Board in January 2001.

This matter was previously before the Board in February 2001, 
at which time it was remanded for additional development.

In May 2002 and November 2002, the RO issued a supplement 
statements of the case (SSOCs), which continued the denial of 
the appellant's claims.

This case has been returned to the Board for further 
appellate consideration.


REMAND

During the pendency of the appellant's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The statute also revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  

The U.S. Court of Appeals for the Federal Circuit, on May 1, 
2003, invalidated the new duty-to-assist regulations codified 
at 38 C.F.R. § 19(a)(2) and (a)(2)(ii).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allows the Board to consider additional evidence without 
having to remand the case to the AOJ (agency of original 
jurisdiction) for initial consideration and without having to 
obtain the appellant's waiver.  The Federal Circuit explained 
that this is contrary to the requirement of 38 U.S.C.A. 
§ 7104(a) that "[a]ll questions in a matter which . . . is 
subject to decision by the Secretary shall be subject to one 
review on appeal by the Secretary," and that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The record reflects that the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA.  Nor does the record reflect that 
the RO issued an evidence development letter consistent with 
the notice requirements of the VCAA.  The Court has indicated 
that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 
C.F.R. § 3.159(b), as recently amended, require the RO to 
inform a claimant as to which evidence VA will provide and 
which evidence the claimant is to provide, and require remand 
where the RO failed to do so before transferring the case to 
the Board.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of recent decisions.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (holding 
that the Board must identify any VCAA notice documents in the 
file which comply with Quartuccio).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should furnish the appellant 
a development letter consistent with 
the notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

2.  Then, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  
If the benefits sought on appeal remain 
denied, the appellant should be 
provided with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal since the May 2002 and November 
2002 SSOCs.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


